—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered March 12, 1997, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to the crime of attempted burglary *718in the second degree as the result of his participation in the burglary of a home in the Town of Colonie, Albany County. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to an indeterminate term of 41 to 82 months in prison. Defendant now argues that this sentence was harsh and excessive in light of his potential for rehabilitation. Because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Were we to reach this issue, we would find it meritless given defendant’s prior criminal history and the fact that he received the bargained-for sentence, which was consistent with the relevant statutory requirements.
Mercure, J. P., Crew III, White, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed.